DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 4-14 in the reply filed on 7/12/22 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the phrase “in parallel” appears to be an unconventional usage of the term to mean simultaneous as the figures do not depict any inlets that are actually parallel ie meaning located at the same axial (lengthwise) position of the cylinder but at a different point in the circumference. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (JP H10-329190).
As to claim 4, Yamaguchi teaches a fiber-reinforced thermoplastic resin plasticizing apparatus [Abstract]: a cylinder [Fig 2]; and a screw rotatable in the cylinder [Fig 2], wherein a thermoplastic resin is supplied to the cylinder and melted while reinforcing fibers are supplied [0067, 0068], and the thermoplastic resin and reinforcing fibers are kneaded to obtain a fiber-reinforced thermoplastic resin [0067, 0068], and wherein the cylinder comprises reinforcing fiber inlets (23), into which the reinforcing fibers are input, at a plurality of locations in the cylinder, and the reinforcing fibers are input from the plurality of locations in parallel [0067, 0068].  
As to claim 7, Yamaguchi teaches a section between the reinforcing fiber (23) inlet located at one predetermined location and the reinforcing fiber inlet located at another one location, a flight, which has a larger shearing force during kneading as compared with another section, is formed in the screw (the compression sections) [Fig 2, 0067, 0068].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien-Bernini (2006/0103045).
As to claim 4, O’Brien-Bernini teaches a fiber-reinforced thermoplastic resin plasticizing apparatus comprising [0009, Abstract]: a cylinder (100); and a screw (108) rotatable in the cylinder, wherein a thermoplastic resin is supplied to the cylinder [0031, 0032, Fig 2, 3] and melted while reinforcing fibers are supplied [0030], and the thermoplastic resin and reinforcing fibers are kneaded to obtain a fiber-reinforced thermoplastic resin, and wherein the cylinder comprises reinforcing fiber inlets (101, 103), into which the reinforcing fibers are input, at a plurality of locations in the cylinder, and the reinforcing fibers are input from the plurality of locations in parallel [Fig 2, 3, 0030]. O’Brien-Bernini notes that the fibers are supplied at (110, 103) but can also be supplied at (101, 105) with the resin. Thus, supplying the fibers with the resin at a first inlet or later at another inlet are art recognized equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have supplied fibers with the resin at the first inlet as well as at the subsequent inlet and utilized 2 art recognized equivalents in combination, as suggested by O’Brien-Bernini, as either would have led to a successful reinforced plastic product.    
As to Claim 7, O’Brien-Bernini teaches a section (113) between the reinforcing fiber inlets located at one predetermined location and the reinforcing fiber inlet located at another one location, a flight, which has a larger shearing force during kneading as compared with another section, is formed in the screw (the compression sections) [Fig 2, 0032].  
Claims 5, 6, 8-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien-Bernini (2006/0103045) in view of Yata (US 2012/0081989).
As to claims 5 and 6, O’Brien-Bernini teaches that the plasticizing apparatus is a twin screw extruder with 2 screws [Fig 3] but does not explicitly state wherein a clearance between a bore of the cylinder and the screw becomes larger on a downstream side than on an upstream side from a predetermined location among the plurality of locations of the reinforcing fiber inlets wherein a bore of the cylinder has a cross-sectional shape in which two circles of a same size partially overlap each other, thereby forming inward barrel chips at two locations of the bore, and wherein on a downstream side from one predetermined location among the plurality of locations of the reinforcing fiber inlets, the bore has a shape in which at least one of the barrel chips is cut.  
Yata teaches a method of plastic extrusion wherein the cylinder has a cross sectional shape in which 2 circles of a same size partially overlap eachother, the cylinder having a transitional section ie a section where the bore is expanded downstream of an inlet and tapers down to have chips (the entrance having a top “cut” chip) [Fig 4 and 5, 0039] is used to increase frictional coefficient of the inner wall and increase transport efficiency [Abstract, 0038, 0020, 0021, 0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized these transition sections of Yata after the inlets of O’Brien-Bernini, as suggested by Yata, in order to increase frictional coefficient and increase transport efficiency.
Note that when these transitional sections are used after the all the inlets since their downstream portion is more tapered to form the circular bores, the start of the subsequent transition section (after an inlet) would have a wider clearance than the end of the transition section before it, ie one of the chips being “cut”. The term “cut” is broad, the examiner takes this to mean of a lesser height than the full chip. 
As to claims 8-10, O’Brien-Bernini teaches a fiber-reinforced thermoplastic resin plasticizing apparatus comprising [0009, Abstract]: a twin screw extruder with a cylinder (100); 2 screws rotatable in the cylinder, wherein a thermoplastic resin is supplied to the cylinder [0031, 0032, Fig 2, 3] and melted while reinforcing fibers are supplied [0030], and the thermoplastic resin and reinforcing fibers are kneaded to obtain a fiber-reinforced thermoplastic resin, and wherein the cylinder comprises reinforcing fiber inlets (101, 103), into which the reinforcing fibers are input, at a plurality of locations in the cylinder, and the reinforcing fibers are input from the plurality of locations in parallel [Fig 2, 3, 0030]. O’Brien-Bernini notes that the fibers are supplied at (110, 103) but can also be supplied at (101, 105) with the resin. Thus, supplying the fibers with the resin at a first inlet or later at another inlet are art recognized equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have supplied fibers with the resin at the first inlet as well as at the subsequent inlet and utilized 2 art recognized equivalents in combination, as suggested by O’Brien-Bernini, as either would have led to a successful reinforced plastic product.    
Yata teaches a method of plastic extrusion wherein the cylinder has a cross sectional shape in which 2 circles of a same size partially overlap eachother, the cylinder having a transitional section ie a section where the bore is expanded downstream of an inlet and tapers down to have chips (the entrance having a top “cut” chip) [Fig 4 and 5, 0039] is used to increase frictional coefficient of the inner wall and increase transport efficiency [Abstract, 0038, 0020, 0021, 0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized these transition sections of Yata after the inlets of O’Brien-Bernini, as suggested by Yata, in order to increase frictional coefficient and increase transport efficiency.
Note that when these transitional sections are used after the all the inlets since their downstream portion is more tapered to form the circular bores, the start of the subsequent transition section (after an inlet) would have a wider clearance than the end of the transition section before it, ie one of the chips being “cut”. The term “cut” is broad, the examiner takes this to mean of a lesser height than the full chip. 
As to claims 11 and 13, O’Brien-Bernini teaches a section at or near the reinforcing fiber inlet of the cylinder is a starvation section in which resin pressure decreases (106, 107) [0036, 0031, Fig 2].  
Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien-Bernini (2006/0103045) in view of Yata (US 2012/0081989), as applied to claims 5, 6, 8-11, 13 above, and in further view of Oda (US 2016/0089822).
As to claims 12 and 14, O’Brien Bernini does not explicitly state the extruder comprises a cutter, and wherein the reinforcing fibers are cut into a predetermined length by the cutting cutter and supplied to the reinforcing fiber inlet.
Oda teaches a method of producing a fiber reinforced product [Abstract] wherein the extruder is equipped with a cutter (40) in order to provide uniform length fibers in order to produce product that has more predictable and finer range of physical properties [0052-0058, Fig 3A]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of O’Brien-Bernini and included a cutter that cut the fibers to a uniform predetermined length and supplied them to the feeder inlet, as suggested by Oda, in order to produce product that has more predictable and finer range of physical properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARMAND MELENDEZ/Examiner, Art Unit 1742